DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the linear blocking mechanism" in line 4. There is insufficient antecedent basis for this limitation in the claim. In particular, there exists only antecedent basis for a blocking mechanism or a linear override, but not a linear blocking mechanism.
Claims 23, 24, and 27 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22, 28, 29, 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., U.S. Patent No. 3,124,102 (submitted by Applicant on IDS filed 8/23/2018; hereinafter Kurtz), in view of Gamliel, U.S. Patent No. 4,781,148 (cited on PTO-892 mailed 3/29/2021).
Re Claim 19, Kurtz teaches a poultry housing unit, in particular for ducks to lay eggs (functional language that Kurtz is capable of—the poultry housing unit could be used for ducks), comprising:
A plurality of nest boxes (boxes forming 14, 14’; see figure 1 and 2:35-38) arranged one beside the other above a floor area (floor formed by 12; see id.);
At least one supporting element (66, 68; see figures 1 and 2) extending in a vertical direction from a lower supporting end (70, 72) to an upper free end (upper free ends of 66, 68; see id.) and arranged relatively movable in the vertical direction in relation to the floor area (see figure 2, noting that, upon removal of the pin 74, 66 may be slid vertically in relation to the floor area) (compare figures 1 and 2, with Applicant’s figures 1, 11, and 13, Applicant’s figures illustrating that the at least one supporting element 100 remains stationary relative to the ground, while the first guide mechanism 110 slides vertically along the at least one supporting element as the nest boxes are raised and lowered by the nest lifting device 300, and Kurtz illustrating the same vertical movement as Applicant’s figures); and
A blocking mechanism (74) comprising a linear override (see figure 2 and 3:19-31) operably coupled to the at least one supporting element to block movement of the at least one supporting element in a vertically upward supporting direction relative to the floor area (see id.) and to allow movement of the at least one supporting element relative to the floor area in a vertically downward direction of motion (see id.), wherein the at least one supporting element is held by means of the blocking mechanism against movement along the vertically upward supporting direction. See id.
Kurtz does not expressly teach that the vertically downward direction is of free motion, wherein movement of the supporting element in the vertically upward supporting direction is blocked by the blocking mechanism, whereas movement in an opposite, downward vertical direction of the free motion is simultaneously allowed.
see figure 1, 3:22-34, and 4:7-31) operably coupled with at least one supporting element (supporting elements for 4, including 12 and 56; see figure 1 and 4:7-31) to block movement of the at least one supporting element in a load-lowering direction (see id. and 3:22-34) and to allow movement of the at least one supporting element in a load-raising direction in a vertical direction of free motion (see id.), wherein the at least one supporting element is held by means of the blocking mechanism against movement along the load-lowering direction (see id.), such that movement of the supporting element in the load-lowering direction is blocked by the blocking mechanism, whereas movement in the opposite load-raising vertical direction of free motion is simultaneously allowed. See 3:22-34; see also Rem. filed 4/13/2021 at 11-14, describing Applicant’s blocking mechanism as a one-way ratchet-and-pawl type of mechanism, which is what Gamliel teaches.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the blocking element of Kurtz to be operably coupled with the at least one supporting element to block movement of the at least one supporting element in a vertically upward supporting direction relative to the floor area and allow movement of the at least one supporting element relative to the floor area in a vertically downward direction of free motion, wherein the at least one supporting element is held by means of the blocking mechanism against movement along the vertically upward supporting direction, such that movement of the supporting element in the vertically upward supporting direction is blocked by the blocking mechanism, whereas movement in the opposite vertically downward direction of free motion is See figures 1 and 2 and page 2, column 1, lines 19-36.
The claimed movement of the at least one supporting element in “a vertically upward supporting direction” of Kurtz results in the nest boxes being lowered and corresponds to Gamliel’s load-lowering direction; and the “a vertically downward direction of free motion” and “the opposite vertically downward direction of free motion” of Kurtz results in the nest boxes being raised, therefore corresponding to Gamliel’s load-raising direction. See Kurtz at figures 1 and 2; Gamliel at figure 1 and 3:25-38.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the override of Kurtz as modified by Gamliel to be a linear override, i.e., a linear ratchet and pawl, in order to use a functionally equivalent ratchet and pawl to that of Gamliel, in view of the vertical linear adjustment and linear override of Kurtz. See Kurtz at figures 1 and 2 and 3:19-31. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Notably, the housing unit of Kurtz lacks any rotary or winding components. Furthermore, linear overrides are well-known in the art. See, e.g., Smyth, 
Re Claim 20, Kurtz as modified by Gamliel teaches that the floor area is formed by any of a grid arrangement, a rib arrangement, or a frame arrangement (Kurtz 12 forms a frame; see figure 2) and has a triangular, rectangular (see id.), or polygonal geometry; and wherein the at least one supporting element further comprises a first supporting element (e.g., Kurtz 66) arranged in an area adjacent to a first corner. See Kurtz at figures 1 and 2.
Re Claim 21, Kurtz as modified by Gamliel teaches that the at least one supporting element further comprises a second supporting element (e.g., Kurtz 68) arranged in an area adjacent to a second corner (see id.), a third supporting element (Kurtz other 66 or 68 shown in figure 1 at the far ends of the housing unit, not labeled) arranged in an area adjacent to a third corner (see Kurtz at figure 1), and a fourth supporting element (other of Kurtz other 66 or 68 hidden from view in figure 1 at the opposite far end of the housing unit) arranged in an area adjacent to a fourth corner. See id.
Re Claim 22, Kurtz as modified by Gamliel teaches that the at least one supporting element is held by means of the blocking mechanism (Gamliel 60) against movement along the vertically upward supporting direction of the at least one supporting element (see Kurtz at figure 2 and 3:19-31; Gamliel at figure 1 and 3:22-34), wherein the linear blocking mechanism comprises any of: at least one spring-mounted catch; at least one movable latching element (Gamliel 60 is a movable latching element; see See id.
Re Claim 28, Kurtz as modified by Gamliel teaches a guide mechanism (Kurtz 64) having a tubular geometry with an inner cross section (see Kurtz at figure 2), the at least one supporting element having an outer cross section (see id.), wherein the inner cross section of the guide mechanism and the outer cross section of the at least one supporting element have complimentary geometries (see id.), and the inner cross section of the guide mechanism and the outer cross section of the at least one supporting element are operably coupled (see id.), whereby the at least one supporting element is movably arranged inside the guide mechanism. See id. and Kurtz at 3:19-24.
Re Claim 29, Kurtz as modified by Gamliel teaches the poultry housing having a standing mode (see Kurtz at figure 2 and 3:19-24; see Gamliel at figure 1) and an adjustment mode (see Kurtz 3:22-24, whereby 74 is not locked into place, and 12 rests on the ground or is otherwise free to move downwardly): wherein in the standing mode the lower supporting end of the at least one supporting element is placed on a supporting area (see Kurtz at figures 1 and 2; Gamliel at figure 1), the weight of the poultry housing unit is at least partially on the at least one supporting element (see id.), and the at least one supporting element supports the poultry housing unit at a defined distance above the supporting area (see id.), and wherein the in the adjustment mode the weight of the poultry housing unit is not on the at least one supporting element (see Kurtz figures 1 and 2 and 3:19-24, Gamliel at figure 2, 3:35-38, and 4:28-31; in the adjustment mode, the weight of Kurtz 12 is not on 66, 68, because 74 is not locked, and Gamliel 60 has been released), and the at least one supporting element is arranged See id.; Kurtz 66, 68 can freely slide downwardly based on gravity.
Re Claim 32, Kurtz as modified by Gamliel teaches a covering element (Kurtz roofs of 14, 14’), wherein in an operating mode, at least sections of the covering element are arranged over the floor area in the vertical direction. See Kurtz at figure 1.
Re Claim 34, Kurtz as modified by Gamliel teaches that the plurality of nest boxes are each provided as an element which can be tilted about at least one horizontal axis. See Kurtz figures 1 and 2 and 3:24-27, noting that “floor irregularit[ies]” would result in tilting of the next boxes about a horizontal axis; furthermore, each of the sides of the frame 12 of Kurtz may be positioned at an independent position along the at least one support elements, thereby allowing tilting about at least one horizontal axis.
Re Claim 37, Kurtz as modified by Gamliel teaches a poultry housing unit according to claim 19 (see rejection of claim 19 above), wherein the unit further comprises a nest lifting device (Gamliel cables, pulleys, motor, and drive shaft; see figure 1) arranged and adapted to move the poultry housing unit relative to a supporting area (floor) to selectively increase a vertical distance between the poultry housing unit and the supporting area. See Gamliel at figure 1 and 4:7-27.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Gamliel as applied to claim 22 above, and further in view of Myers, U.S. Patent No. 3,628,505 (cited on PTO-892 mailed 3/24/2021).
Re Claim 23, Kurtz as modified by Gamliel teaches that the at least one supporting element (mapped above in the rejection of claim 19 to, inter alia, Gamliel 56) has a plurality of recesses (recesses between the teeth of the “ratchet” 56 of Gamliel) see Gamliel at figure 2 and 3:30-38) at a distance from a pivot point (see Gamliel at figure 2, illustrating pivoting movement of the catch, thereby teaching a pivot point, i.e., point about which the catch pivots), wherein the latching end can be arranged in a one of the plurality of recesses (see id. and Gamliel at 3:25-34 and 4:16-27); and the plurality of recesses and the at least one catch are arranged and adapted such that the at least one supporting element is substantially unable to move in the supporting direction (see id.; Kurtz at figure 2), wherein the latching end latches into a one of the plurality of recesses when the at least one supporting element moves in the supporting direction (see Gamliel at figure 2, 3:25-34, and 4:16-27; Kurtz at figure 2), and the at least one supporting element can be moved in the vertically downward direction of free motion, wherein the latching end does not latch into a one of the plurality of recesses when the at least one supporting element moves in the vertically downward direction of free motion. See id. and Gamliel at 3:35-38 and 4:27-31.
Kurtz as modified by Gamliel does not expressly teach that the at least one catch is spring-mounted, and a force in the direction of the one of the plurality of recesses is exerted upon the catch by a spring.
Myers, similarly directed to a poultry housing device comprising a ratchet-and-pawl mechanism (see figure 5 and 3:5-11) for raising and lowering a load, comprising a plurality of recesses (recesses between teeth 114, 116; see id.) on at least one outer side, teaches that it is known in the art to have at least one spring-mounted catch (118 having spring 122; see id.) that has a latching end (end of 118 that engages 114, 116) see id.), and a force in the direction of the one of the plurality of recesses is exerted upon it by a spring (122). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Gamliel to have the catch be spring-mounted, wherein a force in the direction of the one of the plurality of recesses is exerted upon it by a spring, as taught by Myers, in order to bias the catch towards a locking position to ensure it is not inadvertently disengaged from a given recess, which would result in the nest boxes collapsing to the ground. Ratchet-and-pawl mechanisms with a spring-mounted pawl are well-known in the art.
Re Claim 24 is rejected by Kurtz as modified by Gamliel and Myers teaches that the spring has a spring force (inherent to a spring) and the at least one supporting element, when there is no load on it from the poultry housing unit, and by its own weight in the vertically downward direction of free motion, can move the at least one spring-mounted catch out of a latched position and can extend in the vertically downward direction of free motion. See Gamliel at figure 2, 3:30-34, and 4:16-25. The claimed features are taught by the disclosure of Gamliel, which would require the catch to be moved out of the latched position to enable movement of the at least one supporting element.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Gamliel as applied to claims 19 and 22 above, and further in view of Ozarski, U.S. Patent Application Publication No. 2012/0068133 A1 (cited on PTO-892 mailed 3/29/2021).
see Gamliel at 3:35-38 and 4:27-31), but does not expressly teach a release member.
Ozarski, similarly directed to a ratchet-and-pawl mechanism for raising and lowering a load, teaches that it is known in the art to have a release member (14) arranged and adapted to allow movement of at least one supporting element (10 and supports for 2) in a vertical direction by releasing a blocking mechanism (9, 13). See figure 2 and paragraph [0019]; see also Spec. at paragraph [0037], describing a cable pull system or pulling mechanism as examples of the claimed “release member.”
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Gamliel to have a release member arranged and adapted to allow movement of the at least one supporting element in the supporting direction, as taught by Ozarski, in order to facilitate releasing of the blocking mechanism, especially where the blocking mechanism might not be easily reachable by hand.
Re Claim 26, Kurtz as modified by Gamliel and Ozarski teaches that the release member engages a spring-mounted catch (Gamliel 60; Ozarski 9 is mounted by spring 13) and is arranged and adapted to space a latching end (distal end of Gamliel 60 that engages Gamliel 56; distal end of Ozarski 9 that engages Ozarski 10) of the spring-mounted catch from the at least one supporting element. See Gamliel at figure 2, 3:35-38, and 4:27-31; Ozarski at figure 2 and paragraph [0019].
see Gamliel at figure 2, 3:35-38, and 4:27-31), and the at least one catch is arranged and adapted to unlatch from a recess (one of the recesses between the teeth of the “ratchet” 56 of Gamliel) in the at least one supporting element. See id.
Kurtz as modified by Gamliel does not expressly teach whether the at least one catch is spring-mounted, or a release member as claimed.
Ozarski, similarly directed to a ratchet-and-pawl mechanism for raising and lowering a load, teaches that it is known in the art to have a blocking mechanism that includes at least one spring-mounted catch (pawl 9, i.e., “a catch,” is mounted via spring 13; see figure 2 and paragraph [0019]), and a release member (14) is arranged and adapted to cause the at least one spring-mounted catch to unlatch from a recess (a recess between two of the teeth of the ratchet 10; see id.) in at least one supporting element (10 and supports for 2), wherein the unlatching can be triggered centrally. See figures 1 and 2 and paragraph [0019]; see also Spec. at paragraph [0037], describing a pulling mechanism as an example of the claimed “triggered centrally.”
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one catch of Kurtz as modified by Gamliel to be spring-mounted, as taught by Ozarski, in order to bias the catch towards a locking position to ensure it is not inadvertently disengaged from a given recess, which would result in the nest boxes collapsing to the ground. Ratchet-and-pawl mechanisms with a spring-mounted pawl are well-known in the art. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify .
Claims 30, 31, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Gamliel as applied to claim 19 above, and further in view of Dowty, U.S. Patent No. 8,015,946 B2.
Re Claim 30, Kurtz as modified by Gamliel does not teach a bridging element.
Dowty, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have a bridging element (90) arranged and adapted to allow poultry access to the floor area (see figure 1 and 5:25-31), wherein the bridging element has a flat or stepped surface. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Gamliel to have a bridging element, as taught by Dowty, in order to assist the poultry as they enter and leave the nest boxes and contribute to more laying of eggs. See Dowty at 5:44-51, 5:60-64, and 6:1-8.
Re Claim 31, Kurtz as modified by Gamliel and Dowty teaches that the bridging element extends slopingly downwards from one edge of the poultry housing unit. See Dowty at figure 1 and 5:18-27.
Re Claim 35, Kurtz as modified by Gamliel does not teach a nest access barrier.
see figure 1 and 6:15-25) arranged and adapted to block access for a poultry to at least one of the plurality of nest boxes. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Gamliel to have a nest access barrier, as taught by Dowty, in order to expel the birds for cleaning the cages, collecting eggs, maintenance, etc.
Re Claim 36, Kurtz as modified by Gamliel does not teach a side rail.
Dowty, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have a side rail (84, 86) extending along one side in a region of the floor area (see figure 1 and 5:31-35) and having one or more recesses (78; see figures 1, 3, and 4 and 5:18-20) in a region of the nest boxes. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Gamliel to have a side rail extending along one side in a region of the floor area and having one or more recesses in a region of the nest boxes, as taught by Dowty, in order to provide comfort to the poultry and increase egg production. See Dowty at 5:44-51 and 5:60-6:8.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Gamliel as applied to claim 19 above, and further in view of Hawkins, U.S. Patent No. 2,176,814.
Re Claim 33, Kurtz as modified by Gamliel teaches that an egg collecting unit (Kurtz 16) is arranged on one side of at least one of the plurality of nest boxes (see see id. and Kurtz at 3:57-60), whereby a gradient (see id.) is provided from the plurality of laying sections to the egg collecting unit. See id.
Kurtz as modified by Gamliel does not expressly teach whether the gradient is adjustable.
Hawkins, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have an egg collecting unit (64) be arranged on one side of at least one of a plurality of nest boxes (see figure 1); and wherein a plurality of laying sections (remainder of C) of the nest boxes are spaced apart in the vertical direction from the egg collecting unit (see figure 3, 2:51-60, and 3:23-31), whereby an adjustable gradient (see id.) is provided from the plurality of laying sections to the egg collecting unit. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurz as modified by Gamliel to have the gradient be adjustable, as taught by Hawkins, in order to improve the comfort of the poultry when they are not laying eggs. See Hawkins at 3:50-70.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Applicant argues, regarding Kurtz, that “[t]hreaded twist lock elements 74 are described to enable vertical adjustment of the platform on the upright standards…to accommodate any particular floor irregularity….Kurtz does not teach, however, that it is intended to change such an adjustment at a later stage….Kurtz is likewise silent as to any temporary or moveable floor anchoring while in service.” Rem. 9-10 (citing Kurtz 3:22-27; Non-Final Act. mailed 9/7/2021 at 17). Applicant contends that the only function of the adjustment in the vertical direction of Kurtz is “to assure optimum egg roll-out characteristics.” Rem. 10 (citing Kurt 3:31-33).
Applicant’s argument is substantially the same as those presented in the Remarks filed 4/13/2021, and are unpersuasive for substantially the same reasons.
First, Applicant mischaracterizes Kurtz’s teachings by averring that “any adjustment made to compensate for floor irregularities will be fixed during the service life of the nest housings 14, 14’.’” Rem. 10-11 (citing Kurtz figures 1 and 2 and 3:31-33). Kurtz teaches, in relevant part, that “vertical alignment of the conveyor flights with the egg roll-out openings 20 will always be maintained to assure optimum egg roll-out characteristics.” 3:31-34. Thus, Kurtz teaches that the alignment of the conveyor flights with the egg roll-out openings are what “will always be maintained,” not any floor irregularities. Applicant does not explain, for example, why combining the teachings of Kurtz and Gamliel as proposed by the Examiner in the rejection of claim 19, above, would create less-than-optimal egg roll-out characteristics. As the at least one supporting element of Kurtz is moved vertically relative to the floor area, the egg roll-out openings (20) of Kurtz would appear to move simultaneously with the conveyor flights (see Kurtz at figure 2, illustrating the nest boxes, with egg roll-out openings situated therein, and conveyor both being supported by the supporting element, and thus movable concurrently therewith); accordingly, further adjustment of the at least one arguendo that moving the at least one supporting element of Kurtz in the vertical direction would create misalignment between the egg roll-out openings and the conveyor flights, Applicant does not provide evidence as to why an ordinarily skilled artisan would not have had motivation to modify Kurtz in view of the teachings of Gamliel, to facilitate cleanings below the nest boxes. Notably, such cleanings would be intermittent and of short duration, and the nest boxes would not be permanently or even usually in misalignment with the conveyor flights.
Second, Applicant’s argument assumes that the nest boxes, once placed at a certain level or position on a poultry house floor, will never be moved. However, such argument is untethered from the actual teachings of Kurtz, which are silent as to any permanent or unmovable floor anchoring for the at least one supporting element. Applicant’s argument that Kurtz is “silent as to any temporary or moveable floor anchoring while in service,” amounts to an assertion that, unless Kurtz expressly teaches a reason to modify his invention, then the claimed invention is nonobvious. See Rem. 10. However, Applicant’s argument is not persuasive, because it invokes the TSM test, rather than the applicable KSR test, as described below.
Third, while Kurtz alone might not expressly disclose other uses for the adjustable supporting legs, the pertinent question is what an ordinarily skilled artisan at the time of Applicant’s invention would have recognized or found obvious from the teachings of Kurtz. Danker, U.S. 2,275,009, is cited above for other known uses of moving the at least one supporting element relative to the floor area in a vertically downward or upward direction; these functions would have been well-understood by an See figure 2 and page 2, column 1, lines 19-36. Rather than “free motion in one direction and simultaneous blockage in the other direction [being] detrimental to such goal [of compensating for floor irregularities],” as Applicant contends, the combined teachings of Kurtz and Gamliel would allow a user to raise the nest boxes, where they would be held in place from falling to the floor by the blocking mechanism, until release of the blocking mechanism. See Rem. 10. Once the cleaning or other maintenance were performed, the blocking mechanism would be released, then the nest boxes lowered to their original position.
Applicant avers that “any adjustments of the device of Kurtz made to compensate for floor irregularities and to obtain a level orientation should be fixed and ‘will always be maintained’ to ‘assure optimum egg roll-out characteristics.” Rem. 11-12 (citing Kurtz at figures 1, 2, 1:15-17, 1:35-40).
In addition to the reasons discussed above as to why Applicant’s argument regarding fixed adjustments that are always maintained for optimum egg roll-out characteristics is not persuasive, Applicant’s argument is not persuasive for additional reasons discussed below.
Kurtz describes, in relevant part, that “[s]ince a plurality of these supports are used, one end of the nest housing and the conveyor may be readily vertically adjusted with respect to other portions to accommodate any particular floor irregularity;” and “[i]t will be noted that vertical alignment of the conveyor flights with the egg roll-out openings 20 will always be maintained to assure optimum egg roll-out characteristics.” See Kurtz See id. This interpretation is supported by figures 1 and 2 of Kurtz, which illustrate the conveyor supports (50, 52, 80, 84, 24, 28) attached to the frame (12), in a manner wherein vertical movement of the at least one supporting element simultaneously and concurrently moves both the nest housings and the conveyor flights. See also Kurtz at 3:6-15 and 3:68-4:3.
Accordingly, adjusting the at least one supporting element of Kurtz in a vertical direction would not create misalignment of the conveyor flights with the egg roll-out openings. Furthermore, as discussed above, even were a misalignment created by combining the teachings of Kurtz and Gamliel, such misalignment would be intermittent and of short duration, occurring only with cleaning below, or maintenance of, the nest boxes.
Applicant argues that “Kurtz repeatedly stresses that his unit, unlike the prior art, is simple to assemble and is, therefore, in fact assembled.’” Rem. 13 (citing Kurtz at 1:30, 1:34, 1:62, 2:3-4, 3:68, 4:4).
Applicant’s argument is unpersuasive, because Applicant fails to explain how adjusting the at least one supporting element in a vertical direction relative to the floor area results in disassembly or the housing unit being otherwise not assembled.
Furthermore, Applicant ignores that Kurtz likewise stresses that his unit is simple to disassemble. See, e.g., Kutz at 1:29-35 and 1:58-65.
Applicant contends that “Kurtz, and logic, offer no reason why the vertical location of the sockets 64, once assembled and level, would ever be moved, unless the unit were to be relocated to a different poultry house floor location.” Rem. 13. Applicant further argues that, while the Examiner cites Danker for teachings that it is known to raise and lower nest boxes for cleaning and maintenance, “Danker also teaches ‘any suitable means’ may be employed, such as the pivoting roosting frames disclosed therein coupled with hoisting cables 99.” Id. (citing Danker at figures 2 and 3, 2:1:25-27, and 2:2:2-5).
Applicant’s argument that “Kurtz, and logic, offer no reason” for adjusting or moving the device of Kurtz, is not persuasive, because Applicant’s argument amounts to requiring a rationale to modify Kurtz based on the express teachings in Kurtz itself. However, as discussed above, the pertinent inquiry as to what an ordinarily skill artisan in the art at the time of Applicant’s invention would have found obvious. Notably, cleaning and maintenance underneath the nest boxes would be vastly facilitated by combining the teachings of Kurtz and Gamliel as proffered by the Examiner.
As to Applicant’s argument that Danker teaches alternative features for raising and lowering the nest boxes, Applicant’s contention is not persuasive, because Danker is not relied upon in the rejection to teach the claimed features of the blocking mechanism and at least one supporting element. Instead, the combined teachings of Kurtz and Gamliel render obvious all of the features of the claimed blocking mechanism and at least one supporting element. See rejection of claim 19, supra.
See Rem. 14 (citing Danker).
Applicant argues that “Danker’s solution for cleaning and maintenance is irrelevant to the solution of the present invention, which is to avoid such cleaning and maintenance.” Rem. 14 (citing Spec. at paragraphs [0005] and [0009]).
Applicant’s argument that Danker provides a different solution than Applicant, is not persuasive to show that an ordinarily skilled artisan at the time of Applicant’s invention would not have found it obvious to combine the teachings of Kurtz and Gamliel for cleaning and maintenance underneath the poultry boxes.
Applicant contends that “the feeding pans of Gamliel can only be raised, not lowered.” Rem. 15-16. “Such an arrangement would be dysfunctional for providing leveling adjustments to the structure of Kurtz.” Id. at 17.
Applicant’s argument is not persuasive because it attacks Gamliel singly for what the combination of Kurtz and Gamliel teaches. Notably, the Examiner has found in Gamliel teachings regarding load lowering and load raising directions, which correspond to the vertically upward supporting direction and vertically downward direction of free motion, respectively, of Kurtz. The claimed movement of the at least one supporting element in “a vertically upward supporting direction” of Kurtz results in the nest boxes being lowered and corresponds to Gamliel’s load-lowering direction; and the “a vertically downward direction of free motion” and “the opposite vertically downward direction of free motion” of Kurtz results in the nest boxes being raised, therefore corresponding to See Kurtz at figures 1 and 2; Gamliel at figure 1 and 3:25-38.
Applicant’s argument that “[t]he precise and unfettered up and down adjustment inherently disclosed in Kurtz would be lost” (see Rem. 17; emphasis omitted), is not persuasive, because Applicant does not provide evidence as to why an ordinarily skilled artisan would not have found it obvious to combine the teachings of Kurtz and Gamliel. The Examiner has provided an articulated reasoning with rational underpinning above as to why it would have been obvious to combine their teachings, namely, inter alia, to prevent unfettered adjustment to prevent the nest boxes from inadvertently crashing to the ground. Applicant does not explain why such a modification would not result in the articulated advantage.
Applicant contends that, “[w]hile it may be possible that linear override device might be found in other mechanical applications, Applicant expects this not to be the case for such load-bearing applications of poultry housing or the like in the stable/barn installation arts.” Rem. 17.
Applicant’s argument is not persuasive because it does not provide evidence as to why there would not have existed motivation to modify the rotary ratchet and pawl of Gamliel to be a linear ratchet and pawl, i.e., linear override, at the time of Applicant’s invention. See rejection of claim 19, supra.
Applicant argues that none of Myers, Ozarski, Dowty, or Hawkins teaches a linear override. See Rem. 18-21, 24-29.
Applicant’s arguments regarding Myers, Ozarski, Dowty, and Hawkins are unpersuasive at least because Myers, Ozarski, Dowty, and Hawkins are not relied upon for teaching a linear override.
Applicant argues that Ozarski is not analogous art. Rem. 24.
In response to applicant's argument that Ozarski is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ozarksi is at least reasonably pertinent to the problem Applicant was attempting to solve, namely raising and lowering an apparatus to a desired height and providing a locking element for facilitating adjusting of the height of the apparatus. See, e.g., Spec. at paragraph [0009].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642